DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 03/19/2019.  Claims 1-19 and 25 are currently pending and examined below.  Claims 20-24 were cancelled by preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“positioning device” in claims 1-7, 9-15, 17-19, and 25 (as positioning device in Figs. 2, 3 and 6 of and [0077] of the specification);
“inertial measuring device” in claim 19 (as inertial measuring device in Fig. 6 and [0046] of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 25 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a positioning method, apparatus and a non-transitory tangible computer-readable medium.  The claims fall within one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: The claims recite the limitation of obtaining a scene image comprising image objects of a plurality of illumination sources, the scene image acquired by a positioning device; obtaining motion data of the positioning device during a motion; determining an estimated coordinate (x1, y1, z1) of the positioning device in a scene coordinate system o-xyz based on the motion data of the positioning device; determining an included angle α between an x-axis of the scene coordinate system o-xyz and an x'-axis of a positioning device coordinate system o'- x'y'z' based on the motion data of the positioning device; determining one or more reference vertex points based on the estimated coordinate (x1, y1, z1) of the positioning device; detecting in the scene image image objects of one or more reference illumination sources of the plurality of illumination sources corresponding to the one or more reference vertex points; and determining a positioning coordinate (x101, y101, z101) of the positioning device in the scene coordinate system o-xyz based on one or a combination of: (1) the estimated coordinate (x1, y1, z1) of the positioning device in the scene coordinate system o-xyz; and (2) positions of the image objects of the one or more reference illumination sources of the plurality of illumination sources in the scene 0, y0, z0) of the one or more reference illumination sources of the plurality of illumination sources in the scene coordinate system o-xyz, and the included angle α.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a positioning device”.  That is, other than reciting “by a positioning device” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, other than “by a positioning device” language, the claim encompasses a person looking at image data collected and forming a simple judgement of determining the position of the positioning device based on estimated position of the positioning device by looking at the positions of the illumination sources captured in the image, or the positions of the illumination sources capture in images at different time and an angle determined from the images at different time.  The mere nominal recitation of by a positioning device does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.      
Step 2A - Prong 2: The claims recite the additional element of the “positioning device” that performs the obtaining, determining and detecting steps. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The positioning device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation “the positioning device” in claims 1-19 and 25 is no more than mere instructions to apply the exception using a computer (the positioning device).  The additional limitations “the camera” and “the inertial measuring device” in claim 19 are no more than obtaining images and motion data.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 16, 19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN106840140A; hereinafter Wang).

Regarding claims 1, 19 and 25, Wang discloses:
A positioning apparatus (positioning device such as mobile phone that performs an indoor position method as described in Fig. 1; [0052] “Figure 1 is an indoor positioning method based on a visible light imaging positioning method and an inertial navigation method disclosed in an embodiment 
a camera (camera) configured to obtain a scene image comprising image objects of a plurality of illumination sources, the scene image acquired by a positioning device (camera captures frame image including light sources corresponding to feature points; [0055] “the camera is used for continuous shooting in the target area within the time period t1-t2 to obtain successive frame images arranged in time axis, and it is to be noted that the time interval of t1-t2 is very short The number of feature points on each frame image is substantially the same”; [0076] “each feature point is a light source”); 
an inertial measuring device (inertial navigation system) configured to obtain motion data (motion information) of the positioning device (inertial navigation system obtains the motion information including the heading and velocity of the body; [0057] “Step S106: Obtain the heading and velocity of the body at each time continuously measured within the time period of the inertial navigation system t1 to t2”; [0065] “When the preset time tm is used, the position of the mobile phone is P (tm), and the more accurate relative motion information provided by the inertial navigation system (i.e., the heading and velocity of the moving body) can be forwarded back and forth according to P (tm) P (t), t ∈ [t1, t2].”); 
a memory (storage medium; [0102] “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be implemented directly with hardware, a software module executed by a processor, or a combination of both. The software modules may be placed in random access memory (RAM), memory, read only memory (ROM), electrically programmable ROM, electrically erasable programmable ROM, registers, hard disks, removable disks, CD-ROMs, or Known in any other form of storage medium.”); and 
one or more processors (processor; see [0102] above); 

the memory stores computer-executable instructions for controlling the one or more processors to: 
determine an estimated coordinate (x1, y1, z1) of the positioning device (position information) in a scene coordinate system o-xyz (coordinate system containing feature point coordinate) based on the motion data of the positioning device (calculate position information of the positioning device in feature point coordinate system at t1 to t2 by the inertial navigation system that obtains the motion information; [0089] “The position information of the positioning device at each time t1 to t2 is calculated, and the feasible solution of each frame image acquired by the time t1 to t2 obtained by the visible light imaging positioning system 3 by the least squares method is calculated and the respective solutions in t1 to t2 (Tm1) of the predetermined time after the fitting is obtained, and the position information P (tm1) of the preset time is calculated based on the position information P (tm1) of the preset time and the travel angle and velocity of the motion body T1 to t2, and outputs the position information calculated secondly as a positioning result.”; [0069] “This is because if only the visible light frame-by-frame positioning, each time only a set of feature point coordinate information, and visible light positioning and inertial navigation joint positioning, calculate the preset time tm position information fusion of the whole time (t1 -t2), so that a higher precision positioning can be obtained.”); 
determine an included angle α between an x-axis of the scene coordinate system o-xyz and an x'-axis of a positioning device coordinate system o'-x'y'z' based on the motion data of the positioning device (determine the specific angle between the direction of the light source and the vertical direction of the main optical axis of the camera by the inertial navigation system that obtains the motion information; [0082] “The specific angle is the angle between the direction of the light source and the 
determine one or more reference vertex points based on the estimated coordinate (x1, y1, z1) of the positioning device (determine feature points based on frame image captured by the positioning device, feature points that can be captured depend on the position of the positioning device; [0076] “When the frame image can only capture three feature points (each feature point is a light source), only two feasible solutions can be obtained by using the visible light imaging method based on these three feature points, and the two feasible solutions Of the main optical axis direction is inconsistent, this time can be based on the inertial navigation system to provide the camera attitude information to obtain the camera's main axis, excluding the two feasible solutions and the main axis of the camera does not match the direction of the wrong solution, so To achieve the three points of the case of positioning.”); 
detect in the scene image image objects of one or more reference illumination sources of the plurality of illumination sources corresponding to the reference vertex points (detect light sources corresponding to the feature points; see [0076] above); and 
determine a positioning coordinate (x101, y101, z101) of the positioning device in the scene coordinate system o-xyz (indoor positioning method described in Fig. 1 determines position of the positioning device) based on one or a combination of: 
(1) the estimated coordinate (x1, y1, z1) of the positioning device in the scene coordinate system o-xyz (estimate P(tm); Fig. 1, step S107; [0065] “When the preset time tm is used, the position of the mobile phone is P (tm), and the more accurate relative motion information provided by the inertial navigation system (i.e., the heading and velocity of the moving body) can be forwarded back and forth according to P (tm) P (t), t ∈ [t1, t2]. That is, as long as P (tm) is estimated, P (t), t∈ [t1, t2] can be estimated”); and 
0, y0, z0) of the one or more reference illumination sources of the plurality of illumination sources in the scene coordinate system o-xyz (feature points of the light sources; [0029] “A feature point extraction module for extracting the feature point information on the collected frame image and transmitting the extracted feature point information to the visible light positioning system”), and the included angle α (the specific angle; see [0082] above).

Regarding claim 2, Wang discloses:
wherein the motion data of the positioning device comprises: 
a most recent data of a most recent positioning coordinate (x101, y101, z101)' of the positioning device in the scene coordinate system o-xyz (position information P(tm) of the positioning device in the t1 to t2; Fig. 1, step S105; [0061] “Step S105: When the number of the feature points is not less than the preset value, the feasible solution P (tm) matched with the frame image taken at the preset time tm in the t1 to t2 period is extracted, and the preset value A positive integer of not less than 4”); 
a most recent data of a most recent included angle α' between the x-axis of the scene coordinate system o-xyz and a x'-axis of the positioning device coordinate system o'-x'y'z' (the most recent specific angle between the direction of the light source and the vertical direction of the main optical axis of the camera may be determined; see [0082] above); 
a present data of a present speed of the positioning device in the scene coordinate system o-xyz (speed; Fig. 1, step S107; [0064] “Step S107: Using the inertial navigation system, the position 
a present data of a present acceleration of the positioning device in the scene coordinate system o-xyz (acceleration value at new time; [0050] “When the position and posture of the mobile phone are known at the beginning, the position and attitude of the new time are obtained by using the quadratic integration of the angular acceleration and the position acceleration value.”); 
a rotation angle of the positioning device during a motion between a present moment and a previous moment, the previous moment being a moment the most recent data of the most recent positioning coordinate (x101, y101, z101)' of the positioning device is determined (heading angle; Fig. 1, step S107; see [0064] above); and 
a time duration between the present moment and the previous moment (in t1 to t2; Fig. 1, step S107; see [0064] above).

Regarding claim 3, Wang discloses:
wherein determining the estimated coordinate (x1, y1, z1) of the positioning device in the scene coordinate system o-xyz comprises: 
performing an inertial navigation positioning using the most recent positioning coordinate (x101, y101, z101)' of the positioning device in the scene coordinate system o-xyz at the previous moment as a reference starting point (inertial navigation for P (t), t∈ [t1, t2] can be estimated as long as P(tm) is estimated.  P(tm) is served as a reference point; [0065] “That is, as long as P (tm) is estimated, P (t), t∈ [t1, t2] can be estimated”), and based on a combination of: 
the present data of the present speed of the positioning device in the scene coordinate system o-xyz (speed; Fig. 1, step S107; see [0064] above); 

the rotation angle of the positioning device during the motion between the present moment and the previous moment (heading angle; Fig. 1, step S107; see [0064] above); and 
the time duration between the present moment and the previous moment (in t1 to t2; Fig. 1, step S107; see [0064] above).

Regarding claim 9, Wang discloses:
wherein detecting in the scene image the image objects of the one or more reference illumination sources of the plurality of illumination sources corresponding to the one or more reference vertex points is performed based on a reference coordinate (x0, y0, 0) of one of the reference vertex points and the included angle α between the x-axis of the scene coordinate system o-xyz and the x'-axis of a positioning device coordinate system o'- x'y'z' (detect in the frame image a light source by determining the feature point of the light source and the specific angle; [0076] “When the frame image can only capture three feature points (each feature point is a light source)”; [0082] “The specific angle is the angle between the direction of the light source and the vertical direction of the main optical axis of the camera, and the angle of the main optical axis and the light source in the photograph can be further determined by the inertial navigation system”).

 Regarding claim 16, Wang discloses:
further comprising receiving data of the fixed coordinate positions (x0, y0, z0) of the one or more reference illumination sources of the plurality of illumination sources in the scene coordinate system o-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Shishalov et al. (US 20170244935 A1; hereinafter Shishalov).

Regarding claim 4, Wang does not specifically disclose: 
wherein determining the included angle α between the x-axis of the scene coordinate system o-xyz and the x'-axis of the positioning device coordinate system o'-x'y'z' based on the motion data of the positioning device comprises: 
determining a relative rotation angle δ of a present position coordinate of the positioning device in the scene coordinate system o-xyz at the present moment with respect to a most recent position coordinate of the positioning device in the scene coordinate system o-xyz at the previous moment, based on the rotation angle of the positioning device during the motion between the present moment and the previous moment; and 
assigning a sum of the most recent included angle α' and the relative rotation angle δ as the included angle α between the x-axis of the scene coordinate system o-xyz and the x'-axis of the positioning device coordinate system o'-x'y'z'.

However, Shishalov discloses:
wherein determining the included angle α between the x-axis of the scene coordinate system o-xyz and the x'-axis of the positioning device coordinate system o'-x'y'z' based on the motion data of the positioning device comprises: 
determining a relative rotation angle δ of a present position coordinate of the positioning device in the scene coordinate system o-xyz at the present moment with respect to a most recent position coordinate of the positioning device in the scene coordinate system o-xyz at the previous moment, based on the rotation angle of the positioning device during the motion between the present moment and the previous moment (determine the rotation of the video camera’s inherent coordinate system; [0079] “For further recalculation of the video camera coordinate system to the absolute (horizontal) coordinate system, it is necessary, on the basis on the correspondence data, to determine the rotation of the inherent coordinate system in the absolute coordinate system, and to this end, it is possible for example, to determine the Euler angles. The Euler angles are the angles describing the rotation of a perfectly rigid body in a three-dimensional Euclidean space”; [0080] “Having defined the Euler angles, it is possible for each point in the inherent coordinate system, to get the value in the absolute coordinate system, which means that for every visible object we can recalculate the obtained object direction in the absolute coordinate system associated with the location of the camera, i.e., in fact, eliminate the effect of the above factors on the accuracy of determining the direction of the observed object.”); and 
assigning a sum of the most recent included angle α' and the relative rotation angle δ as the included angle α between the x-axis of the scene coordinate system o-xyz and the x'-axis of the positioning device coordinate system o'-x'y'z' (determine Euler angles by determining the inherent coordinate system in the absolute coordinate system, which take into account angles in the (x, y, z) coordinate system and angles in the (X, Y, Z) coordinate system, interpreted as the sum of the angles in 

Wang and Shishalov are both considered to be analogous because they are in the same field of positioning of an apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’s included angle between 2 coordinate systems to further incorporate Shishalov’s 2 coordinate systems and the relative changes in the orientation of the camera. Doing so would aid in the accuracy of determining the direction of the object (Shishalov’s [0116]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Lu (US 20180180744 A1).

Regarding claim 17, Wang does not specifically disclose:
further comprising measuring a normal distance h between an origin point o' of the positioning device coordinate system o'-x'y'z' and ground.

However, Lu discloses:
 further comprising measuring a normal distance h between an origin point o' of the positioning device coordinate system o'-x'y'z' and ground ([0090] “a distance from the mobile terminal to the ground is h”, see also Fig. 5).



Claims 5-8, 10-15, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US9736910B2) discloses a lighting system to self-determine the relative positions of its different light sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./               Examiner, Art Unit 3665                                                                                                                                                                                         /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665